Citation Nr: 0412010	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The RO granted service connection for bilateral 
hearing loss and awarded a noncompensable rating, effective 
June 5, 1998.  

The Board continued the issue as entitlement to an initial 
compensable evaluation since service connection was granted.  
The veteran is not prejudiced by this naming of the issue.  
The Board did not dismiss the issue, and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDING OF FACT

The evidence shows Level III hearing for the right ear and 
Level II hearing for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  The Board notified the 
veteran of the passage of the VCAA in the April 2001 remand 
decision pertaining to the issue of service connection for 
bilateral hearing loss.  Prior to denying entitlement to a 
compensable rating for bilateral hearing loss in the February 
2003 decision, the RO provided notice of the VCAA in July 
2002.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in the July 2002 
notification letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO also 
advised him that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The RO 
also asked the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, in the February 2003 decision review officer's 
decision, the RO notified veteran the reason why he was not 
entitled to a compensable rating.  The June 2003 statement of 
the case and the August 2003 supplemental statement of the 
case fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why the veteran had no entitlement 
to a compensable rating under the applicable laws and 
regulations based on the evidence provided at that time.  The 
RO also included the laws and regulations pertaining to the 
VCAA in the June 2003 statement of the case.  Here, VA 
satisfied the duty to notify the veteran.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  The RO 
obtained the veteran's complete service medical records in 
1984 in connection with a prior claim.  Additional evidence 
obtained includes private audiology treatment from April 1992 
through January 1997 and a January 2003 VA audiology 
examination.  Thus, the Board finds that another VA 
examination is not necessary to make a decision on the claim 
in this case.  

The veteran reported that he received medical treatment for 
hearing loss in 1972 at the VA hospital in Houston, Texas.  
The RO requested these records from the facility in June 
2001.  In July 2001, the VA Medical Center responded that 
there were no records of such treatment at that facility.  In 
this case, the evidence shows that these VA medical records 
either do not exist and that follow-up efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c).  
Moreover, these records would not assist in substantiating 
the claim with respect to the severity of the veteran's 
current bilateral hearing loss disability.  

The veteran does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that was not obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist.  

Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is not 
correctly evaluated.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

While the Board is sympathetic to the veteran's statements 
regarding his hearing loss, the Court noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2003).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.   
Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2003).  

Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, that numeral will 
then be raised to the next higher Roman numeral.  38 C.F.R. § 
4.86 (2003). 

The most probative evidence of record on the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss is the January 2003 VA audiology examination 
tests results.  On evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
70
85
LEFT
25
55
70
65

The puretone average in the right ear was 59.  The puretone 
average in the left ear was 54.  The Maryland CNC speech 
recognition score was 88 percent, bilaterally.   

The audiologist reported that puretone air conduction, bone 
conduction, speech reception thresholds and speech 
recognition tests showed normal low frequencies with a 
mild/profound middle and high frequency sensorineural hearing 
loss, bilaterally.  According to the audiologist, the results 
of the audiogram revealed normal hearing sensitivity from 250 
to 1,000 Hertz with a mild/severe sensorineural hearing loss 
from 1,500 to 8,000 Hertz, bilaterally.  

The above findings show Level III hearing for the right ear 
and Level II hearing for the left ear.  38 C.F.R. § 4.85 
Table VI (2003).  Applying these findings to the Table IV 
results in a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss under Diagnostic 
Code 6100.  38 C.F.R. § 4.85 Table VII (2003).  

The Board considered the private audiology examinations and 
consultations, performed from April 1992 through January 
1997.  The audiology examination tests results that are dated 
in April 1992 and August 1996 are inadequate for rating 
purposes because the records do not show a state-licensed 
audiologist conducted the tests.  They also do not include 
controlled speech discrimination tests (Maryland CNC).  
38 C.F.R. § 3.385(a).  Consequently, the reported findings 
have no probative value in rating the veteran's bilateral 
hearing loss.  

Audiology examinations, performed in June 1992 and December 
1996 by the same clinical audiologist, who is a state-
licensed practitioner.  Although it is unclear from these 
records whether these examinations for hearing impairment 
included a controlled speech discrimination test (Maryland 
CNC), the reported findings would not change the outcome in 
this case.  

During the June 1992 audiological evaluation, pure tone 
thresholds, in decibels, were indicated on the graph as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
60
60
LEFT
20
30
60
60

The pure tone average in the right ear was 45.  The puretone 
average in the left ear was 42.50.  The reported speech 
recognition score was 84 percent in the right ear and 88 
percent in the left ear.  

The above findings show Level II hearing for the right ear 
and Level II hearing for the left ear.  38 C.F.R. § 4.85 
Table VI (2003).  Applying these findings to the Table IV 
results in a noncompensable evaluation for the veteran's  
service-connected bilateral hearing loss under Diagnostic 
Code 6100.  38 C.F.R. § 4.85 Table VII (2003).  

During the December 1996 audiological evaluation, pure tone 
thresholds, in decibels, were indicated on the graph as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
80
95
LEFT
45
65
75
80

The pure tone average in the right ear was 70.  The puretone 
average in the left ear was 66.25.  The reported speech 
recognition score was 88 percent in the right ear and 88 
percent in the left ear.  

The above findings show Level III hearing for the right ear 
and Level III hearing for the left ear.  38 C.F.R. § 4.85 
Table VI (2003).  Applying these findings to the Table IV 
results in a noncompensable evaluation for the veteran's  
service-connected bilateral hearing loss under Diagnostic 
Code 6100 (2003).  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  However, there 
is no showing that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected bilateral hearing loss.  The 
criteria for an initial compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 Diagnostic Code (2003).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.  However, the veteran can reapply for a 
compensable rating at any time.  


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



